NO. 07-06-0279-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                MARCH 20, 2007
                        ______________________________

                      IN THE INTEREST OF A. N. B., A CHILD
                      _________________________________

            FROM THE 349TH DISTRICT COURT OF ANDERSON COUNTY;

            NO. 349-5615; HONORABLE PAM FOSTER FLETCHER, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                        ORDER


      Appellant, Sheila K. Barnes, appeals an order allowing appellant’s attorney to

withdraw.


      Currently pending in the United States Bankruptcy Court for the Northern District of

Texas (Abilene), #03-10337-rlj13, is a bankruptcy proceeding wherein appellant is the

debtor.


      Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the appeal is

suspended. For administrative purposes, the appeal is removed from the docket and

abated. Any documents filed subsequent to the bankruptcy petition will remain pending
until the appeal is reinstated. The appeal will be reinstated upon proper showing from the

United States Bankruptcy Court for the Northern District of Texas that the stay has been

lifted and a request for specific action by this Court. TEX . R. APP. P. 8.3(a).


       Accordingly, the appeal is abated.




                                                  Per Curiam




                                              2